Title: 28th.
From: Adams, John Quincy
To: 


       In the forenoon I, began, upon Xenophon’s Cryopaedia, and in the afternoon, upon the book of Matthew; closed in the Evening my N: 9 to my Sister. I have for about a month past, recited in the morning, with my brother in Virgil, and it is rather to me a relaxation, than a study. It is a general Observation, that mankind have too exalted ideas, of those goods they do not possess, and too low an opinion of them, when attained. But I believe, with Respect to Science, this maxim must be reversed. It is most commonly despised by the ignorant, but is well appreciated by those, who have overcome, the difficulties, that occur in the road to it. A youth seldom takes pleasure, in the first pursuit of those Studies, which afterwards afford him, the highest Entertainment. When I first went through Virgil, I was struck with many Beauties, which it is impossible to overlook, but the difficulty of understanding the passages, often overbalanced the Satisfaction, I then derived from them: but whenever I read over any part of this Author again I am abundantly rewarded, for all the pains I ever took, in becoming acquainted with him.
      